
	
		II
		110th CONGRESS
		1st Session
		S. 2269
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Johnson (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Mni Wiconi Rural Water Supply
		  Project.
	
	
		1.Mni Wiconi Rural Water Supply
			 Project, South DakotaSection
			 10(a) of the Mni Wiconi Project Act of 1988 (Public Law 100–516; 102 Stat.
			 2571; 116 Stat. 3033) is amended in the second sentence by striking
			 2008 and inserting 2013.
		
